Citation Nr: 0944472	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  05-18 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for diabetes mellitus, to 
include as secondary to hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel






INTRODUCTION

The Veteran had active service from November 1974 to November 
1977 and from December 2003 to November 2004.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Philadelphia, Pennsylvania, that denied the above claim.

This matter was previously before the Board in April 2005, at 
which time it was remanded for additional development.  It is 
now returned to the Board for appellate review.


FINDING OF FACT

The Veteran has diabetes mellitus that is aggravated by his 
service-connected hepatitis C.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus 
have been met.   38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 (VCAA) or other law should be undertaken.  
However, given the results favorable to the Veteran, further 
development under the VCAA or other law would not result in a 
more favorable outcome or be of assistance to this inquiry.

In the decision below, the Board grants the claim of service 
connection for diabetes mellitus.  The RO will be responsible 
for addressing any notice defect with respect to the rating 
and effective date elements when effectuating the award.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2009).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2009).  

Service connection for diabetes mellitus may be established 
based upon a legal "presumption" by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 
U.S.C.A. § 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).  In addition, service connection may be granted for 
any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2009).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2009).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2009); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc).

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii) (2009).

If a Veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes mellitus, Hodgkin's disease, multiple myeloma, non- 
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft- 
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) 
(2009).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service.  38 C.F.R. §3.307(a)(6)(ii) (2009).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  Equal weight is not accorded to 
each piece of evidence contained in the record; every item of 
evidence does not have the same probative value.

Diabetes mellitus

The Veteran asserts that he currently has diabetes mellitus 
which was manifested as a result of his period of active 
service, specifically, secondary to his service-connected 
hepatitis C.  In this regard, the Board notes that the 
Veteran is, in fact, service connected for hepatitis C.

Initially, the Board notes that the Veteran's Armed Forces Of 
The United States Reports Of Transfer Or Discharge (DD Forms 
214) of record do not show that the Veteran served in the 
Republic of Vietnam at any time during the period beginning 
on January 9, 1962, and ending on May 7, 1975.  As such, 
consideration for entitlement to service connection based 
upon a presumption of exposure to an herbicide agent will not 
be undertaken.

The Veteran's service treatment records from his first period 
of active service are negative of any diagnosis of or 
treatment for symptoms associated with diabetes mellitus.  
His separation report of medical examination dated in 
November 1977  shows that upon clinical evaluation, the 
Veteran's endocrine system was normal.  Evaluation of his 
blood sugar was normal.  

Subsequent to his first period of active service, private 
medical records from Total Care Physicians, P.A., dated from 
March 2000 to March 2001 show intermittent treatment for 
symptoms associated with diabetes mellitus.

A letter from M. Black, M.D., dated in April 2001 shows that 
the Veteran was said to have been diagnosed with diabetes 
mellitus approximately six years earlier.  It was indicated 
that it was in poor control, but that he had not been treated 
with insulin.  Laboratory findings revealed high blood sugar 
and high glycosylated hemoglobin result.

Private outpatient treatment records from C. R. Shuman, M.D., 
dated from April 2001 to January 2003 show that the Veteran 
was treated intermittently for symptoms associated with 
diabetes mellitus.  Dr. Shuman indicated that the Veteran had 
developed hepatitis in 1977, and that diabetes had been 
recognized in 1994.  There was a strong suspicion that the 
hepatitis virus may have affected the beta cells of the 
pancreas and been responsible for the diabetes because of the 
frequency with which this pattern had been observed in the 
past.  

The Veteran's service treatment records from his second 
period of active service from December 2003 to November 2004 
are unavailable.

VA outpatient treatment records dated from January 2006 to 
November 2007 show intermittent treatment for symptoms 
associated with insulin dependent diabetes mellitus.

In September 2007, the Board referred the evidence in this 
matter to a VA endocrinologist in an effort to obtain an 
expert medical opinion as to whether it is at least as likely 
as not that the Veteran's diabetes mellitus was caused by, or 
is aggravated by, his service-connected hepatitis C.

A letter from the Chief of Endocrinology at the Division of 
Endocrinology & Metabolism at a VA Medical Center dated in 
November 2007 shows that the Veteran's medical records, to 
include the letters from Dr. Shuman regarding the 
relationship of diabetes mellitus to chronic hepatitis C 
infection, were reviewed.  The examiner also reviewed the 
April 2001 records from Dr. Black, and consulted relevant 
research describing any connection between chronic hepatitis 
C and onset of diabetes mellitus.  The examiner explained 
that hepatitis C infection leading to cirrhosis of liver 
could cause insulin resistance, and that there was an 
increased incidence of diabetes mellitus in patients 
suffering from chronic hepatitis C-related liver disease.  
The examiner opined that while there was increased prevalence 
of diabetes mellitus in subjects suffering from chronic liver 
disease caused by hepatitis C infection, the literature did 
not state that chronic hepatitis C infection caused diabetes 
mellitus.

While the November 2007 opinion addressed whether the chronic 
hepatitis C caused the Veteran's diabetes mellitus, an 
opinion was not provided as to whether the Veteran's diabetes 
mellitus was aggravated by the service-connected hepatitis C.  
As such, the Board again referred this matter to another 
endocrinologist so that an opinion could be rendered as to 
whether the Veteran's diabetes mellitus was aggravated by the 
service-connected hepatitis C.  

A letter from the Chief of Endocrinology at the University of 
Kansas School of Medicine dated in April 2009 shows that the 
Veteran's claims file was thoroughly reviewed in conjunction 
with formulating the requested opinion.  The examiner 
explained that it was clear that the Veteran had Type II 
diabetes mellitus, and that his Type II diabetes mellitus was 
not caused by hepatitis C.  However, there was substantial 
evidence, both within this case, as well as in the 
Diabetology literature, to support a worsening of glucose 
control from hepatitis C, making his diabetes mellitus a much 
more difficult manner.  The examiner concluded that it was 
very likely (greater than 50 percent) that the Veteran's Type 
II diabetes mellitus had been made worse by the co-existence 
of hepatitis C; and while not a causative factor in the 
disease, it clearly affected the management of his diabetes 
mellitus.

As noted above, the Veteran is currently service-connected 
hepatitis C.  He has also been diagnosed as having Type II 
diabetes mellitus.  The endocrinologist in April 2009 
concluded that it was very likely that the Veteran's Type II 
diabetes mellitus had been made worse by the co-existence of 
the hepatitis C.  Establishing service connection on a 
secondary basis requires evidence sufficient to show that a 
current disability exists, and that the current disability 
was aggravated by a service-connected disability.  See 38 
C.F.R. § 3.310(a) (2009); Allen, 7 Vet. App. at 439. While 
the competent medical evidence of record established that the 
hepatitis C did not cause the diabetes mellitus, it does 
establish the likelihood that the diabetes mellitus was 
aggravated by the service-connected hepatitis C.

The Board finds that the evidence supports the claim for 
service connection for a diabetes mellitus disorder because 
the medical evidence establishes a link between the service-
connected hepatitis C and the Veteran's current diabetes 
mellitus.  There is no medical evidence of record to refute 
this opinion.  

Although the Board is not required to accept medical 
authority supporting a claim, VA must provide reasons for 
rejecting that evidence and, more importantly, must provide a 
medical basis other than its own unsubstantiated conclusions 
in support of a determination.  Jones v. Principi, 16 Vet. 
App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 
553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Here, because the only medical opinion evidence 
addressing secondary service connection supports the 
Veteran's claim, service connection is warranted.  In this 
regard, the Board points out that Courts have cautioned VA 
against seeking an additional medical opinion where favorable 
evidence in the record is unrefuted, and indicated that it 
would not be permissible to undertake further development if 
the purpose was to obtain evidence against a Veteran's claim.  
See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).

In a November 2008 VA opinion request, the VA physician was 
asked, in essence, to identify the percentage of disability 
caused by aggravation of the Veteran's service-connected 
hepatitis C.  In his opinion, he clearly indicated that 
hepatitis C would cause a worsening of the Veteran's glucose 
control.  He also stated that the Veteran's diabetes mellitus 
had been intermittently controlled.  Reading the opinion as a 
whole suggest a direct link between the Veteran's 
intermittent lack of glucose control to his service-connected 
hepatitis C.  Since this lack of control has been described 
as intermittent, it appears that it was not possible to 
assign a direct percentage of worsening attributable to the 
Veteran's service-connected hepatitis C.

The Board notes that during the pendancy of this appeal, 
there was an amendment to the provisions of 38 C.F.R. § 
3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The 
amendment sets a standard by which a claim based on 
aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated 
that the purpose of the regulation was merely to apply the 
Court's ruling in Allen v. Brown, 7 Vet. App. 439 (1995), it 
was made clear in the comments to the regulation that the 
changes were intended to place a burden on the claimant to 
establish a pre-aggravation baseline level of disability for 
the non-service-connected disability before an award of 
service connection based on aggravation may be made.  This 
had not been VA's practice prior to the amendment.  Given 
these substantive changes, and because the veteran's claim 
was pending before the regulatory change was made, the Board 
will consider the version of 38 C.F.R. § 3.310 in effect 
before the change, which favors the claimant.

In Allen v. Brown, 7 Vet.App. 439 (1995), the Court noted the 
provisions of 38 C.F.R. § 3.322 in determining how to 
compensate for the degree of disability caused by 
aggravation.  38 C.F.R. § 3.322 states that it is necessary 
to deduct from the present evaluation the degree, if 
ascertainable, of the disability existing at the time of 
entrance into active service, in terms of the rating schedule 
except that if the disability is total no deduction will be 
made.  If the degree of disability at the time of entrance 
into service is not ascertainable in terms of the schedule no 
deduction will be made.

Applying the premise of 38 C.F.R. § 3.322 to the instant case 
indicates that no deduction should take place.  In this 
regard, the additional disability caused by the Veteran's 
service-connected hepatitis C is intermittent lack of glucose 
levels.  The very nature of the additional disability due to 
aggravation is inconsistent.  Therefore, the pre-aggravation 
state of the Veteran's diabetes is not clearly ascertainable.  
As a result, no deduction should be made in awarding service 
connection for diabetes based on aggravation caused by the 
service-connected hepatitis C.

In sum, the Board finds that the Veteran's diabetes mellitus 
is aggravated by his service-connected hepatitis C and that 
no deduction should be made.  Accordingly, 


	(CONTINUED ON NEXT PAGE)

resolving any doubt in the Veteran's favor, the evidence 
supports the claim for service connection for diabetes 
mellitus on a secondary basis.


ORDER

Service connection for diabetes mellitus is granted.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


